Citation Nr: 1622526	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-23 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to February 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for a back condition, and a July 2010 rating decision of the RO in Montgomery, Alabama that denied service connection for bilateral hearing loss.  The Montgomery RO has jurisdiction over the appeal.

The Board remanded the case in August 2015 to afford the Veteran a Board hearing.  The hearing was conducted before the undersigned in February 2016, and a transcript of that hearing is of record.

The issue of entitlement to service connection for tinnitus was raised by the Veteran during his February 2016 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  A December 1988 rating decision denied service connection for bilateral hearing loss; the Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Evidence received more than one year since the December 1988 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

3.  The preponderance of the evidence shows that the Veteran's bilateral hearing loss was not manifested during service and is not etiologically related to service, and sensorineural hearing loss was not manifest to a compensable degree within the first year following discharge from active duty.


CONCLUSIONS OF LAW

1.  The RO's December 1988 rating decision that denied the claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c)(West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).
 
2.  New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with the development of evidence under 38 U.S.C.A. §§ 5103, 5103A, and 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability. 

VA's notice requirements were satisfied by a letter issued in March 2010, which explained the evidence the Veteran was responsible for obtaining, and the evidence VA would obtain on his behalf; what constitutes new and material evidence and the criteria for establishing service connection; and the method by which VA determines disability ratings and effective dates.

Regarding VA's duty to assist, the Veteran's service personnel records, service treatment records, and VA treatment records are associated with his claims file, and the Veteran has not identified any relevant, available treatment records that have not been obtained. 

The Veteran was provided with a relevant VA examination in May 2010 to address the etiology of his claimed hearing loss.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An examination is adequate when it is predicated on a full understanding of the Veteran's medical history, and provides sufficient evidentiary bases for the claims to be adjudicated.  Id. at 311.  The May 2010 examination report reflects that the examiner performed an audiometric examination of the Veteran, and the medical opinion is based upon review of the Veteran's claims file and supported by sufficient rationale.  The Board finds that the VA examination and related medical opinion are sufficient for adjudicatory purposes.  

In February 2016, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his service connection claim for hearing loss.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Analysis

Initially, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss.  The claim was previously denied by RO in a December 1988 rating decision for a lack of a current disability.  The Veteran did not submit a notice of disagreement within one year of the December 1988 decision, and no relevant evidence was received within the appeal period after the decision.  As such, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § §§ 3.104(a), 3.156(b), 3.160(d), 20.1103.

If new and material evidence is presented or secured with respect to a claim that has been disallowed VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In this case, new evidence added to the claims file more than one year after the December 1988 rating decision is material to the Veteran's claim.  Specifically, the May 2010 VA examination report demonstrates a current hearing loss disability for VA purposes, which raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for certain chronic disorders, including sensorineural hearing loss, may be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider the internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

To establish service connection for sensorineural hearing loss, the Veteran is not obligated to show that his hearing loss was present during active service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service or during the one year presumptive period thereafter, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Here, the Veteran contends that his duties during service involved work around very loud noise from electrical generating equipment and aircraft.  His DD Form 214 reflects that his occupational specialty was Electrical Power Production Specialist, and performance reports dated September 1980 and September 1981, among others, specifically referenced his work on diesel generators.  He stated during his February 2016 hearing that he also performed maintenance on BAK-9 and BAK-12 aircraft arresting gear systems in close proximity to landing aircraft.  His September 1980 and September 1981 performance reports directly referenced this work as well.

The Veteran stated during his Travel Board hearing that he assisted with maintaining generators for about 18 different sites, and that each had to be run for 30 to 60 minutes per month.  He also noted that he did not always wear hearing protection while inside the generator control rooms.  Regarding his work near aircraft runways, the Veteran cited an incident during service in which he spent 18 consecutive hours working on a runway arresting gear system in close proximity to aircraft.

A service treatment record from September 1980 showed that the Veteran experienced bilateral earwax impaction that was treated with irrigation.

The Veteran's enlistment examination report contained the following audiometric pure tone thresholds in decibels:

Date of Examination:  July 1979



HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
10
LEFT
5
5
5
5
5

As a participant in the hearing conservation program during service, the Veteran received periodic hearing tests.  Two of these tests produced the following audiometric pure tone thresholds in decibels:

Date of Examination:  August 1981



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
0
0
0
0

Date of Examination:  December 1981



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
0
0
0
0
0

The Veteran's separation examination report included the following audiometric pure tone thresholds in decibels:

Date of Examination:  February 1984



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
5
LEFT
0
0
5
10
5

In July 1988, the Veteran submitted a claim to VA for hearing loss, and was provided an audiological examination.  Audiometric testing conducted during his VA examination produced the following audiometric pure tone thresholds:

Date of Examination:  July 1988



HERTZ



500
1000
2000
3000
4000
RIGHT
-
0
0
10
10
LEFT
-
0
0
0
5

Speech audiometry during the July 1988 VA examination revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.

Another VA audiological examination was conducted in May 2010 pursuant to the Veteran's current claim.  Audiometric testing showed the following pure tone thresholds in decibels:

Date of Examination:  May 2010



HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
30
LEFT
20
20
20
25
30

Speech audiometry during the May 2010 exam revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.

The VA examiner diagnosed mild bilateral sensorineural hearing loss.  He opined that the Veteran's hearing loss was not caused by or a result of noise exposure while on active duty.  The reasons cited by the examiner were that the Veteran's enlistment and separation examinations showed no substantial change in hearing, and that the Veteran reported first noticing a change in his hearing approximately 20 years prior to the examination, which would still be well after his date of separation in 1984.
 
When testifying before the Board in February 2016, the Veteran stated that he did not have any occupations involving loud noise after service.  His representative stated that the Veteran had experienced an issue involving pressure in his left ear, but no further details were provided.  The Veteran received hearing aids from VA around 2005.

As a preliminary matter, the Board finds that entitlement to presumptive service connection for bilateral sensorineural hearing loss as a chronic condition under 38 C.F.R. § 3.309(a) is not shown by the evidence of record.  There is no evidence suggesting that the Veteran experienced hearing loss to a compensable degree during the first year after discharge from service.  The Veteran reported that he first noticed difficulty hearing about 20 years prior to his May 2010 VA examination, in approximately 1990, well after his separation from service in February 1984 and after the one-year presumption period concluded in February 1985.  Audiometric testing conducted in February 1984 and July 1988 showed normal hearing.  The record does not reflect, nor does the Veteran otherwise contend, that he experienced or was treated for hearing loss prior to the end of the one-year presumption period.  Because there is no evidence demonstrating that a compensable degree of hearing loss had manifested within one year of separation from service, the presumption of service connection for sensorineural hearing loss under 38 C.F.R. § 3.309(a) does not apply.

Turning to direct service connection, a current hearing loss disability is shown under 38 C.F.R. § 3.385.  According to the record of VA examination produced in May 2010, the Veteran's speech recognition scores were 88 percent and 84 percent for the right and left ears, respectively, and pure tone thresholds for the right ear were 30 or 35 for three frequencies.  

The Veteran's form DD 214 reflects that his military occupational specialty involved exposure to the loud noise of both large diesel generators and aircraft.  The Veteran credibly reported in-service exposure to such noise.  Therefore, the in-service injury of acoustic trauma is conceded.  

Since the first two criteria for service connection are met, the Board will focus its analysis on whether the third and final element, evidence of a nexus between the current disability and service, is satisfied. 

The Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

However, in this case, there is no competent evidence of record to establish a nexus between the in-service injury and current disability.  The Veteran is competent to report a history of hearing problems, which is within the realm of his personal experience.  See Layno, 6 Vet. App. at 469; Charles v. Principi, 16 Vet. App. 370 (2002).  However, he has not shown that he possesses the necessary clinical expertise to comment on complicated medical issues such as the nature and etiology of his sensorineural hearing loss.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Veteran's service treatment records document treatment for impacted earwax and repeated audiograms for hearing conservation purposes, but do not reflect any complaint, treatment, or diagnosis of decreased hearing.  His entrance and separation examination reports, and intervening hearing conservation reports, document consistently normal hearing.  Several years after service, in 1988, the Veteran did submit a claim for hearing loss, but upon examination, his hearing was within normal limits bilaterally, showing no significant loss since service.
 
The VA examiner's May 2010 report declined to relate hearing loss to service.  The Board finds that the VA medical opinion regarding hearing loss is probative, as it was rendered after a review of the Veteran's claims file and is supported by a sufficient rationale.  The examiner's medical opinion is also consistent with the evidence of record, which reflects that no hearing loss was shown at the Veteran's separation from active duty in 1984, or at the time of his 1988 VA examination.  Although the Veteran later reported in 2010 that he first noticed difficulty hearing around 1990, the record reflects that after separation from service, he was not treated for hearing loss until 2005, more than 20 years after separation.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  This lack of evidence of any evidence of hearing loss for many years after service also precludes service connection based on a continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As all of the competent medical evidence of record fails to link the Veteran's current bilateral hearing loss to service, the evidence preponderates against the claim for service connection.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran has claimed service connection for a back condition.  He was diagnosed with chronic degenerative disease of the lower spine by a VA physician in July 2005.

The Veteran's report of medical history upon enlistment in 1979 reflected no back complaints, but on his separation examination in February 1984 it was noted that he had experienced recurrent back pain since 1975, with an episode as recently as December 1983.  A VA treatment record from May 2013 notes that the Veteran reported having back problems since he was 18 years old, which was prior to his military service.

During his hearing in February 2016, the Veteran provided credible lay evidence regarding a specific in-service injury to his back during service.  He cited an instance in which he spent 18 hours working in a four foot high underground space while maintaining aircraft arrestor gear.  The Board notes that the Veteran's height is listed in his service treatment records as over 70 inches.  

The Veteran testified at his hearing that his back injury was treated either at Gorgas Hospital or at Howard Air Force Base, in the Republic of Panama.  Records of this treatment are not associated with the claims file, and an attempt to obtain them should be made on remand.  Updated VA treatment records should also be secured.  Finally, a VA examination is necessary to determine the nature and etiology of any current back disability.  See 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all records pertaining to the Veteran from Gorgas Hospital and/or Howard Air Force Base in Panama.

2.  Obtain all outstanding VA treatment records relating to the Veteran's back condition and associate them with his claims file.  

3.  Then schedule the Veteran for a VA spine examination by an appropriate medical professional to diagnose and determine the causes of any back conditions identified.  The examiner should review the claims file in conjunction with the examination, and all findings should be reported in detail.

For each back disability diagnosed, the examiner should address the following:

(a) Is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the back disability existed prior to active service?  In addressing this question, please comment on the Veteran's report of recurrent back pain since 1975 in the February 1984 separation examination, as well as the May 2013 VA treatment record in which the Veteran described back problems since he was 18, which was prior to his service.  Please also note that pain, alone, does not constitute a disability for VA purposes.

(b) If the answer to question (a) is yes, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the pre-existing back disability WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress of the disease during service?

(c) If the answer to question (a) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's current back disability had its onset in service; is otherwise related to service, to include as a result of spending 18 hours working in a four foot high underground space therein; or, in the case of diagnosed arthritis, manifested to a compensable degree within one year of service?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

4.  Then readjudicate the appeal, issuing a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


